                                                                     Case 2:20-cv-01281-RFB-VCF Document 13 Filed 10/09/20 Page 1 of 3




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8
                                                                Janice L. Vazzana
                                                           9

                                                           10
                                                                                       UNITED STATES DISTRICT COURT
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12                                     DISTRICT OF NEVADA
                         Henderson, Nevada 89052




                                                           13
                                                                 JANICE L. VAZZANA,                            Case No.: 2:20-cv-01281-RFB-VCF
                                                           14
                                                                                    Plaintiff(s),
                                                           15
                                                                                                               STIPULATION AND ORDER
                                                           16          vs.                                     DISMISSING ACTION, WITH
                                                           17
                                                                                                               PREJUDICE
                                                                 GEICO INSURANCE ANGENCY, INC.,
                                                           18

                                                           19                        Defendant(s).
                                                           20

                                                           21         Janice L. Vazzana (“Plaintiff”) and Government Employees Insurance Company,
                                                           22
                                                                GEICO Advantage Insurance Company, and GEICO Choice Insurance Company
                                                           23

                                                           24   (collectively, "GEICO"), incorrectly identified in the caption as “GEICO Insurance
                                                           25   Agency, Inc.,” collectively the “Parties”, by and through their counsel of record, hereby
                                                           26
                                                                stipulate and agree as follows:
                                                           27

                                                           28




                                                                                                         -1-
                                                                        Case 2:20-cv-01281-RFB-VCF Document 13 Filed 10/09/20 Page 2 of 3




                                                                         WHEREAS, Plaintiff Janice L. Vazzana filed her Complaint in this Court on July
                                                           1

                                                           2    9, 2020, naming “Geico Insurance Agency Inc.” as the sole Defendant.
                                                           3
                                                                        WHEREAS, on September 2, 2020, Government Employees Insurance Company,
                                                           4

                                                           5    GEICO Advantage Insurance Company, and GEICO Choice Insurance Company
                                                           6
                                                                (collectively “GEICO”), all erroneously sued by Plaintiff as GEICO Insurance Agency,
                                                           7
                                                                Inc. and/or “GEICO Insurance Agency, Inc.”, filed a Motion to Dismiss under Federal
                                                           8

                                                           9    Rule of Civil Procedure, rules 12(b)(1) and 12(b)(6), including Declarations setting forth
                                                           10
                                                                facts and documents which GEICO requested that the Court incorporate by reference into
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   the Complaint.
                         Henderson, Nevada 89052




                                                           13
                                                                        WHEREAS, pursuant to Stipulation and Order entered on September 14, 2020,
                                                           14
                                                                Plaintiff’s time to respond to GEICO’s Motion to Dismiss was extended to September 30,
                                                           15

                                                           16   2020.
                                                           17
                                                                        WHEREAS, on September 28, 2020, counsel for Plaintiff communicated Plaintiff’s
                                                           18

                                                           19   offer to dismiss the case with prejudice, to counsel for GEICO.
                                                           20
                                                                        THEREFORE, IT IS STIPULATED that the above-entitled action shall be
                                                           21
                                                                dismissed in accordance with Fed. R. Civ. P. 41 (a)(2).
                                                           22

                                                           23           IT IS EXPRESSLY STIPULATED that this dismissal shall be with prejudice.
                                                           24
                                                                        IT IS FURTHER STIPULATED that the Parties shall bear their own attorney's
                                                           25

                                                           26   fees, costs, and expenses.
                                                           27

                                                           28




                                                                                                         -2-
                                                                      Case 2:20-cv-01281-RFB-VCF Document 13 Filed 10/09/20 Page 3 of 3




                                                                      By signing below, the undersigned counsel hereby warrant and certify that their
                                                           1

                                                           2    respective clients have given them full and complete authority to enter into this
                                                           3
                                                                dismissal, with prejudice, on their client’s behalf.
                                                           4

                                                           5          STIPULATED and DATED on October 1, 2020.
                                                           6

                                                           7
                                                                       /s/ Shawn W. Miller         .                /s/ Jonathan W. Carlson      .
                                                           8           David H. Krieger, Esq.                       Jonathan W. Carlson, Esq.
                                                           9
                                                                       Shawn W. Miller, Esq.                        McCormick, Barstow, Sheppard, Wayte
                                                                       KRIEGER LAW GROUP, LLC                       & Carruth LLP
                                                           10          2850 W. Horizon Ridge Parkway                8337 West Sunset Road, Suite 350
                                                           11          Suite 200                                    Las Vegas, Nevada 89113
KRIEGER LAW GROUP, LLC




                                                                       Henderson, Nevada 89052                      Attorneys for Government Employees
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12          Attorneys for Plaintiff                      Insurance Company, GEICO Advantage
                         Henderson, Nevada 89052




                                                           13          Janice L. Vazzana                            Insurance Company, and GEICO
                                                                                                                    Choice       Insurance      Company,
                                                           14
                                                                                                                    erroneously sued as GEICO Insurance
                                                           15                                                       Agency, Inc. and/or “GEICO Insurance
                                                           16
                                                                                                                    Agency, Inc.”

                                                           17

                                                           18
                                                                                                          ORDER

                                                           19

                                                           20         The Court hereby orders this case dismissed, with prejudice.
                                                           21         IT IS SO ORDERED.
                                                           22                                               ________________________________
                                                                                                            RICHARD F. BOULWARE, II
                                                           23                                             ____________________________________
                                                                                                            UNITED STATES DISTRICT JUDGE
                                                           24                                             UNITED STATES DISTRICT JUDGE
                                                                                                                 DATED this 9th day of October, 2020.
                                                           25

                                                           26                                             Dated:_______________________________
                                                           27

                                                           28




                                                                                                           -3-
